Citation Nr: 1700139	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-27 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (i.e., arthritis) of the knees.  

2.  Entitlement to service connection for rheumatoid or gouty arthritis of all other joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May to July 1967.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, as support for his claim, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).  Also later that same year, in October 2011, the Veteran testified at an additional hearing at the RO, but this time before the undersigned Veterans Law Judge of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  Transcripts of both hearings are of record.

In February 2014 the Board remanded these claims for further development. Unfortunately, however, there was not compliance with the Board's remand directives, so the Board is again remanding the claims to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).


REMAND

Although the Board sincerely regrets the additional delay that will result from again remanding these claims, it is necessary to afford the Veteran every possible consideration.

As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.   There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

In February 2014, the Board remanded the claims for service connection for  degenerative joint disease of the knees and rheumatoid or gouty arthritis of all other joints, for supplemental medical nexus opinions concerning the etiology of the disabilities.

The VA examiner was specifically asked to render a supplemental opinion regarding whether there is clear and unmistakable evidence the Veteran had any variant of arthritis when beginning his service in May 1967 and, if so, whether there also is clear and unmistakable evidence this pre-existing disease was not aggravated during or by his service from May 1967 to July 1967.  If there was not the required clear and unmistakable evidence to satisfy the two-prong analysis to establish the preexistence of the joint condition, she was to consider whether the gout was incepted during service or is otherwise related or attributable to his service.  

In a March 2014 VA examination report, the examiner opined it "is at least as likely as not" and separately that "it is at least as likely as not that [the Veteran] clearly unmistakably" had gout or another variant of arthritis prior to beginning his service in May 1967.  She then opined the "preexistent gout" was "less likely as not aggravated beyond its natural progression during or by his service."  Despite finding the gout preexisted his service, she separately concluded the gout was "less likely as not incepted during his service . . . or is otherwise related or attributable to his service or dates back to his service" because there was evidence the joint condition preexisted his service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131   (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

These opinions do not substantially comply with the Board's February 2014 remand directives.  The way they are drafted makes it unclear whether the examiner intended to apply the preponderance-of-the-evidence or clear-and-unmistakable standard.  It is, therefore, unclear whether the physician would have rendered a favorable opinion if the correct, more formidable standard (i.e., "clearly and unmistakably") had been used.  Additionally, the examiner relied on her finding that the joint condition preexisted service to conclude the gout was not was otherwise incepted in or related to his service.  Thus, clarification of these opinions is required to ensure compliance with the Board's remand directives.  See Stegall, 11 Vet. App. at 271.  

Likewise, regarding the degenerative joint disease (another variant of arthritis) affecting the Veteran's knees, the examiner was asked to render an opinion whether the arthritis of the knees was caused by or is otherwise related to his active service, including his report of injuring both knees while crawling during basic training.  

The examiner opined there was "no evidence of the onset during service time."  She concluded the Veteran "eventually developed secondary degenerative joint disease due [to the] aging process" and that the etiology of the arthritis of the knees "is at least as likely due [to] the aging process and gout."  The opinions and rationale are deficient for the same reason as the earlier June 2011 opinion was; she did not address the likelihood of whether he has post-traumatic arthritis of the knees caused by or related to his service.  These opinions also do not substantially comply with the Board's February 2014 remand directives.  Thus, clarification of these opinions is required to ensure compliance with the Board's remand directives.  See Stegall, 11 Vet. App. at 271.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Return the Veteran's claims folder to the examiner that provided the June 2011 and March 2014 opinions.  If, for whatever reason, that physician is unavailable, the opinion may be provided by someone else having the necessary medical qualification and expertise.  The entire claims file, including a copy of this REMAND, must be made available to the commenting physician, whoever is designated.  

After reviewing the file, the physician must render the following opinions, supported by complete explanations:

a) Considering the Veteran's joint problems in 1964 and 1965, so prior to his service, including especially his diagnosis of probably early rheumatoid arthritis, did he clearly and unmistakably have gout or another variant of arthritis prior to beginning his service in May 1967?

b) If he did, is there also clear and unmistakable evidence this pre-existing disease was not aggravated beyond its natural progression during or by his service from May to July 1967?  The answer should consider his treatment while in service for joint pain and eventual premature discharge after a medical review board found early rheumatoid arthritis.  

"Clear and unmistakable" evidence is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson, 12 Vet. App. at 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant, 17 Vet. App. at 131.

c) If there is not this required clear and unmistakable evidence to satisfy this two-prong analysis, i.e., to establish the preexistence of the joint condition and that it was not aggravated during or by the Veteran's service beyond its natural progression, then alternatively consider his joint pain in service and diagnosis of rheumatoid arthritis in determining the likelihood (very likely, as likely as not, or unlikely) that any current joint condition, including rheumatoid arthritis or gout, incepted during his service from May to July 1967 or is otherwise related or attributable to his service or dates back to his service.  This should include consideration of his post-service treatment for gout and "gouty arthritis."

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

*Although arthritis is a presumptive condition according to 38 C.F.R. § 3.309(a), because the Veteran did not serve for at least 90 days, he is not entitled to the presumption this condition was incurred during his service, even if it manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year, meaning by July 1968.

d) Provide an addendum opinion regarding the etiology of the degenerative joint disease affecting the Veteran's knees - but specifically in terms of the likelihood (very likely, as likely as not, or unlikely) this disease initially manifested during his service or is otherwise related or attributable to his time in service.  This opinion must consider all examination findings, include a review of the claims file, and the Veteran's reported history and contentions (including that he injured both knees while crawling during basic training).

*Although arthritis is a presumptive condition according to 38 C.F.R. § 3.309(a), because the Veteran did not serve for at least 90 days, he is not entitled to the presumption this condition was incurred during his service, even if it manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year, meaning by July 1968.

The examiner must discuss the underlying reasoning or rationale supporting his or her opinion, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




